Name: Council Regulation (EEC) No 3745/86 of 28 November 1986 opening, allocating and providing for the administration of a Community tariff quota for certain handwoven fabrics, pile and chenille, falling within heading Nos ex 50.09, ex 55.07, ex 55.09 and ex 58.04 of the Common Customs Tariff (1987)
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 13 . 12 . 86 Official Journal of the European Communities No L 353 / 19 COUNCIL REGULATION (EEC) No 3745 / 86 of 28 November 1986 opening, allocating and providing for the administration of a Community tariff quota for certain handwoven fabrics , pile and chenille , falling within heading Nos ex 50.09, ex 55.07, ex 55.09 and ex 58.04 of the Common Customs Tariff ( 1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES , accordingly , appropriate to open the tariff quotas in question with effect from 1 January 1987 ; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rate of levy for the quotas should be applied consistently to all imports until the quotas are used up ; whereas , in the light of the principles outlined above , a Community tariff quota arrangement based on an allocation between the Member States would seem to preserve the Community nature of the said quotas ; whereas , to represent as closely as possible the actual development of the market in the said goods , the allocation should follow proportionately the requirements calculated both on the basis of statistics of imports from third countries during a representative reference period and on the basis of the economic prospects for the tariff year in question ; Whereas , however , in the statistical nomenclatures there is no specific classification for the handwoven fabrics concerned ; whereas , in these circumstances , it has been impossible to collect sufficiently precise and representative statistics ; whereas the quantities charged against the shares allocated to the Member States for the Community tariff quotas opened for certain of these fabrics for 1983 , 1984 and 1985 were as follows : Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , as regards handwoven fabrics of silk , waste silk other than noil and cotton , falling within heading Nos ex 50.09 and ex 55.09 , the Community has declared its readiness to open annual duty-free Communtiy tariff quotas up to a value , (customs value ) which , for 1986 , amounted to 2 316 000 ECU for silk fabrics and to 2 069 000 ECU for cotton fabrics ; Whereas products may be admitted under the Community tariff quota only on production of a certificate of manufacture recognized by the competent authorities of the European Economic Community , such products being stamped in a manner approved by such authorities at the beginning and end of each item and carried direct from the country of manufacture to the Community ; whereas it is , 1 . Woven fabrics of silk or of waste silk other than noil ( heading No ex 50.09 of the Common Customs Tariff): Member States 1983 1984 1985 ECU % ECU % ECU % Benelux 14 237 0,77 31 779 1,82 12 681 0,63 Denmark 23 713 1,29 22 891 1,31 41 784 2,09 Germany 1 159 087 62,84 1 095 862 62,78 1 269 934 63,44 Greece 0 0 0 0 0 0 France 482 029 26,14 306 785 17,58 391 287 19,55 Ireland 0 0 0 0 0 0 Italy 20 984 1,14 130 300 7,47 128 370 6,41 United Kingdom 144 320 7,82 157 850 9,04 157 670 7,88 No L 353 / 20 Official Journal of the European Communities 13 . 12 . 86 2 . Woven fabrics of cotton (heading Nos ex 55.07 , ex 55.09 and ex 58.04 of the Common Customs Tariff): Member States 1983 1984 1985 ECU % ECU % ECU % Benelux 36 421 1,80 59 000 2,91 68 998 3,38 Denmark 164 083. 8,12 138 001 6,81 267999 13,12 Germany 583 047 28,87 263 192 12,98 325 655 15,94 Greece 0 0 0 0 0 0 France 764 400 37,85 1 068 000 52,69 852 600 41,74 Ireland 0 0 0 0 0 0 Italy 912 0,05 28 274 1,39 56 805 2,78 United Kingdom 470 600 23,31 470 600 23,22 470 600 23,04 Whereas , in view of the variations in these figures , the latter cannot lead to a firm conclusion on the real requirements of each Member State referred to above for the tariff period under consideration ; whereas neither can the new Member States' requirements be accurately determined ; whereas , so that the Community tariff quotas in question may be allocated fairly among the Member States , these factors make it possible to express the initial percentage shares in the quota volume roughly as follows : Member State which has almost used up one of its initial shares should draw a supplementary share from the corresponding reserve ; whereas this must be done by each Member State as each one of its supplementary shares is almost used up , and as many times as the reserve allows ; whereas each initial and supplementary share must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission must be in a position to follow the extent to which the tariff quotas have been used up and inform the Member States thereof; Whereas , if at a given date in the quota period a Member State has a considerable quantity of one of its initial shares left over , it is essential that is should return a significant proportion thereof to the reserve to prevent a part of one or other of the Community quotas from remaining unused in one Member State while it could be used in others ; Member States Silk goods ( heading No (ex 50.09 Cotton goods (heading Nos ex 55.07 , ex 55.09 and ex 58.04 Benelux 4,58 3,41 Denmark 4,58 8,72 Germany 41,86 13,05 Greece 3,17 0,82 Spain 2,16 1,30 France 22,88 37,17 Ireland 3,00 2,24 Italy 9,24 3,45 Portugal 0,84 0,09 United Kingdom 7,64 29,75 Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any one of its members , Whereas , to take account of future import trends for the goods under consideration , each quota volume should be divided into two successive amounts , the first being allocated among the Member States and the second held as a reserve to cover at a later date the requirements of Member States who have used up their initial shares ; whereas , to give importers some degree of certainty , the first successive amount of each Community tariff quota should be fixed at a relatively high level , at approximately 51 % for silk goods and at approximately 76 % for cotton goods ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1987 , the Common Customs Tariff duties on the following products shall be suspended at the level and within the limit of Community tariff quotas as shown herewith : Whereas the initial shares may be used up fairly quickly ; whereas , therefore , to avoid disruption of supplies , any 13 . 12 . 86 Official Journal of the European Communities No L 353 / 21 Order No CCT heading No Description Quota volume( in ECU ) Duty of tariff quota ( in % ) 09.0101 a ) ex 50.09 Handwoven fabrics of silk , of noil or other waste silk I 2 316 000 0 09.0103 r b ) ex 55.07 ex 55.09 Handwoven cotton gauze Other handwoven fabrics of cotton ex 58.04 Handwoven pile fabrics and chenille fabrics (other than terry products of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ) of cotton , woven on hand looms  2 069 000 0 As regards these tariff quotas , Spain and Portugal shall apply the duties calculated in accordance with the relevant provisions laid down in the 1985 Act of Accession . provided that they cross such territory while covered by a single transport document drawn up in the country of manufacture . 2 . For the purposes of this Regulation : ( a ) handwoven fabrics' means fabrics woven on looms moved exclusively by hand or foot ; ( b ) customs value' means the value as defined in the relevant Community rules . Article 2 1 . A first successive amount of a value corresponding to 1 180 000 ECU for the products falling within heading No ex 50.09 , and to 1 582 000 ECU for the products falling within heading Nos ex 55.07 , ex 55.09 and ex 58.04 , shall be allocated among the Member States ; the respective shares of the Member States which , subject to Article 5 , shall be valid from 1 January to 31 December 1987 shall correspond to the following values : ( a ) for the products falling within heading No ex 50.09 , referred to in Article 1 ( 1 ) 3 . Admission under these quotas shall , however , be granted only for fabrics , pile and chenille : ( a ) accompanied by a certificate of manufacture recognized by the competent authorities of the European Economic Community and conforming to one of the examples in Annex I endorsed by one of the recognized authorities of the country of manufacture appearing in Annex II ; (b ) bearing, at the beginning and end of each item , a stamp approved by the said authorities (*); ( c ) carried direct from the country of manufacture to the European Economic Community . Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom (ECU) 54 000 54 000 494 000 37 400 25 500 270 000 35 400 109 000 10 500 90 200 ( b ) for the products falling within heading Nos ex 55.07 , ex 55.09 and ex 58.04 , referred to in Article 1 ( 1 ): 4 . In this respect , the following shall be considered to have been carried direct : ( a ) goods which , in carriage , do not cross the territory of a non-member country of the European Communities . Goods temporarily held in power of non-member countries shall not be excluded from the definition of direct carriage provided that they are not transhipped there ; ( b ) goods which , in carriage , cross the territory of one or more non-member countries , of , the European Communities or are transhipped 1 in such a country , (ECU) , 54 000 138 000 206 500 13 000 20 500 588 000 35 400 54 500 1 500 470 600 Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 2 . The second successive amount of each of the quotas referred to in Article 1(1 ) and corresponding to 1 136 000 and 487 000 ECU , respectively , shall constitute the reserve , ( 1 ) It is agreed that this subparagraph shall not prevent a lead seal approved by the authorities from constituting performance of the terms of this subparagraph . No L 353 / 22 Official Journal of the European Communities 13 . 12 . 86 quota , and any quantities of the initial shares returned to the corresponding reserves . 3 . Regulations (EEC) No 2779 / 78 (') and (EEC) No 289 / 84 ( 2 ) shall apply for the purposes of determining the equivalent value in national currencies of amounts expressed in ECU . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified , inform each State of the extent to which the reserves have been used up . It shall inform the Member States , not later than 5 October 1987 , of the amounts still in reserve after amounts have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which uses up a reserve is limited to the balance available and to this end shall specify the amount thereof to the Member State making the last drawing . Article 3 1 . If 90 % or more of one of a Member State's initial shares as specified in Article 2 ( 1 ), or of that share minus the portion returned to the reserve where Article 5 is applied , has been used up , that Member State shall without delay , by notifying the Commission , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next unit , to the extent permitted by the amount of the reserve . 2 . If, after one or other of its initial shares has been used up 90 % or more of the second share drawn by a Member State has been used up , that Member State shall , in accordance with the conditions imposed by paragraph 1 , draw a third share , equal to 7,5 % of its initial share , rounded up where necessary to the next unit . 3 . If, after one or other of its second shares has been used up , 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , in accordance with the same conditions , draw a fourth share equal to the third . This process shall continue to apply until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those fixed in those paragraphs if there are grounds for believing that those fixed may not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 7 1 . The Member States shall take all measures necessary to ensure that supplementary shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares in the Community tariff quotas . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them . 3 . The Member States shall charge imports of the said goods against their shares as and when such goods are declared for customs purposes to be for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of imports charged in accordance with paragraph 3 . Article 4 Supplementary shares drawn pursuant to Article 3 shall be valid until 31 December 1987 . Article 8 At the request of the Commission , Member States shall inform it of imports of the products concerned actually charged against their shares . Article 5 Member States shall return to the reserve , not later than 1 October 1987 , the unused portion of their initial share which , on 15 September 1987 , is in excess of 20 % of the initial amount . They may return a larger quantity if there are reasons to believe that such quantity might not be used . Each Member State shall , not later than 1 October 1987 , notify the Commission of the total quantities of the said goods imported up to and including 15 September 1987 and charged against the appropriate Community tariff Article 9 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is observed . (&gt;) OJ No L 333-, 30 . 11 . 1978 , p. 5 . ( 2 ) OJ No L 33 , 4 . 2 . 1984 , p. 2 . Article 10 This Regulation shall enter into force on 1 January 1987 . No L 353 / 2313 . 12 . 86 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 November 1986 . For the Council The President A. RUMBOLD No L 353 / 24 Official Journal of the European Communities 13 . 12 . 86 ANEXO I  BILAG /  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX /  ANNEXE I  ALLEGATOI  BIJLAGE I  ANEXO I MODELOS DE CERTIFICADO DE FABRICACION MODELLER TIL FREMSTILLINGSCERTIFIKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã Ã ¤Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODELES DE CERTIFICAT DE FABRICATION MODELLI DI CERTIFICATO DI FABBRICAZIONE MODELLEN VAN CERTIFICAAT VAN VERVAARDIGING MODELOS DE CERTIFICADO DE FABRICO 1 Exportador (Nombre, direcciÃ ³n completa, paÃ ­s) 2 NÃ ºmero 00000 3 Destinatario (Nombre, direcciÃ ³n completa, paÃ ­s) CERTIFICADO RELATIVO A LOS PRODUCTOS DE SEDA O DE ALGODÃ N TEJIDOS EN TELARES A MANO expedido para la obtenciÃ ³n del beneficio del rÃ ©gimen arancelario preferencial en la Comunidad EconÃ ³mica Europea 4 PaÃ ­s de fabricaciÃ ³n 5 PaÃ ­s de destino 6 Lugar y fecha de embarque - medio de transporte 7 Datos suplementarios 8 Marcas y numeraciÃ ³n - nÃ ºmero y naturaleza de los bultos - DESIGNACIÃ N DETALLADA DE LAS MERCANCÃ AS 9 Cantidad (1 ) 10 Valor FOB (2) 1 1 VISADO DE LA AUTORIDAD COMPETENTE El abajo firmante certifica que el envÃ ­o descrito mÃ ¡s arriba contiene exclusivamente productos textiles fabricados en telares a mano por la artesanÃ ­a rural del paÃ ­s indicado en la casilla n ° 4;  cada pieza estÃ ¡ provista de al principio y al final , de un sello autorizado (3) de un plomo n ° (3) (1 ) In di qu es e si s e tr a ta d e u n n u m e ro d e pieza s , d e metr os , d e m 2 o d e kilogram os . (2 ) E n la m o n e d a de l c o n tr a to d e comprave nta . (3) T Ã ¡ ch e se lo q u e n o proced a . 12 Autoridad competente (Nombre, direcciÃ ³n completa, paÃ ­s) (Firma) (Sello) class="page"> 1 EksportÃ ¸r (navn , fuldstÃ ¦ndig adresse, land) 2 Nummer 00000 3 Modtager (navn , fuldstÃ ¦ndig adresse, land) 0 CERTIFIKAT VEDRÃRENDE HÃ NDVÃ VEDE PRODUKTER AF SILKE ELLER BOMULD udstedt med henblik pÃ ¥ opnÃ ¥else af prÃ ¦fe ­ rencetoldbehandling i Det europÃ ¦iske Ã ¸konomiske FÃ ¦llesskab 4 Fremstillingsland 5 Bestemmelsesland 6 Sted og dato for indskibning  transportmiddel 7 Supplerende oplysninger 8 MÃ ¦rker og numre - Antal kolli og deres art - NÃJE BESKRIVELSE AF VARERNE 9 MÃ ¦ngde (1 ) 1 0 VÃ ¦rdi fob (2) 11 DEN KOMPETENTE MYNDIGHEDS PÃ TEGNING Undertegnede erklÃ ¦rer, at :  ovenfor beskrevne forsendelse udelukkende indeholder hÃ ¥ndvÃ ¦vede produkter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere i det land , der er anfÃ ¸rt i rubrik nr. 4 ;  hvert stykke er:  i hver ende forsynet med et godkendt stempel (3),  forsynet med en plombe nr (3) (1 ) H vo rv id t d e t dr ej er si g o m a n ta l dele, mete r , m z e lle r kilo. (2 ) Valut a , d e r e r an fÃ ¸ rt i kÃ ¸bekon trakten . (3 ) Ik ke an ve nd te overstre ges . 12 Kompetent myndighed (navn , adresse, land) Sted Dato (Underskrift) (Stempel) class="page"> 1 AusfÃ ¼hrer (Name, vollstÃ ¤ndige Anschrift, Land) 2 Nummer 00000 3 EmpfÃ ¤nger (Name, vollstÃ ¤ndige Anschrift, Land) BESCHEINIGUNG FÃ R AUF HANDWEBSTÃ HLEN HERGESTELLTE ERZEUGNISSE AUS SEIDE ODER BAUMWOLLE ausgestellt fÃ ¼r die Zulassung zur zoll ­ tariflichen Vorzugsregelung in der EuropÃ ¤ischen Wirtschaftsgemeinschaft 4 Herstellungsland 5 Bestimmungsland 6 Ort und Datum der Verschiffung  BefÃ ¶rderungsmittel 7 ZusÃ ¤tzliche Angaben 8 Zeichen und Nummern  Anzahl und Art der PackstÃ ¼cke  GENAUE BESCHREIBUNG DER ERZEUGNISSE 9 Menge ( 1 ) 10 Wert fob (2) 1 1 SICHTVERMERK DER ZUSTÃ NDIGEN BEHÃ RDE , Der Unterzeichnende bescheinigt , daÃ  die vorstehend bezeichnete Sendung ausschlieÃ lich auf HandwebstÃ ¼hlen in lÃ ¤ndlichen Betrieben des in Feld Nr. 4 angegebenen Landes hergestellte Gewebe enthÃ ¤lt ;  Jedes Stuck am Anfang und am Ende mit einem zugelassenen Stempel (3 ) mit einer Plombe Nr (3) versehen ist . (1 ) Angeb en , o b e s si ch u m StÃ ¼ck, Mete r , Q ua dr at m et er o d e r K ilo gr am m hande lt . (2 ) In d e r im Ka uf ve rtr ag an ge ge be ne n WÃ ¤hru ng . (3 ) N ic h tz u tr e ff e n d e s streich en . 12 ZustÃ ¤ndige BehÃ ¶rde (Name, vollstÃ ¤ndige Anschrift, Land) Ort Datum (Unterschrift) (Stempel) class="page"> 1 Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · , Ã Ã Ã Ã ±) 2 Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  00000 3 Ã Ã ±Ã Ã ±Ã »Ã ®ÃÃ Ã ·Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã £Ã Ã  Ã Ã ¦Ã Ã ¡Ã  Ã ¤Ã  Ã Ã Ã ¤Ã Ã Ã ©Ã ¤Ã  Ã  Ã Ã Ã Ã Ã Ã Ã Ã ¡Ã  Ã ¥Ã ¦Ã Ã £Ã Ã Ã ¤Ã  Ã Ã Ã ¥ Ã Ã §Ã Ã ¥Ã  Ã ¥Ã ¦Ã Ã ÃÃ Ã Ã Ã  Ã Ã ¡Ã Ã Ã Ã ÃÃ  ÃÃ ±Ã Ã ±Ã ´Ã ¯Ã ´Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã µÃ Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃÃ ¯Ã Ã µÃ Ã ¾Ã · Ã Ã ·Ã  Ã ±ÃÃ ¿Ã »Ã ±Ã ²Ã ®Ã  Ã Ã ¿Ã ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã Ã ¿Ã  Ã Ã ·Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±Ã  4 Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  5 Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  6 Ã ¤Ã ÃÃ ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã ¿Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ®Ã   Ã Ã ­Ã Ã ¿ Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬Ã  7 Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± 8 Ã £Ã ·Ã ¼Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ´Ã ¿Ã  Ã Ã Ã ½ Ã ´Ã µÃ ¼Ã ¬Ã Ã Ã ½  Ã Ã Ã Ã ¤Ã Ã Ã Ã ¡Ã Ã £ Ã Ã Ã ¡ÃÃ Ã ¡Ã Ã ¦Ã  Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã ¡Ã Ã ¥Ã Ã Ã ¤Ã ©Ã  9 Ã Ã ¿Ã Ã  ­ Ã Ã ·Ã Ã ± Ã  10 Ã Ã ¾Ã ¯Ã ± fob (2) 11 Ã Ã ÃÃ Ã ¥Ã ¡Ã ©Ã £Ã  Ã ¤Ã Ã £ Ã Ã ¡Ã Ã Ã ÃÃ Ã £ Ã ¥Ã Ã Ã ¡Ã Ã £ÃÃ Ã £ Ã  Ã ÃÃ ¿Ã ³Ã µÃ ³Ã Ã ±Ã ¼Ã ¼Ã ­Ã ½Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯ Ã Ã Ã ¹ :  Ã · Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ® Ã ¼Ã µ Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±ÃÃ ¬Ã ½Ã  ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® ÃÃ µÃ Ã ¹Ã ­Ã Ã µÃ ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ±Ã ½Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã Ã ­Ã Ã ¿Ã Ã ½ Ã Ã Ã ±Ã ½Ã ¸Ã µÃ ¯ Ã ¼Ã µ Ã ±Ã Ã ³Ã ±Ã »Ã µÃ ¹Ã  Ã ±ÃÃ  Ã ¿Ã ¹Ã ºÃ ¿Ã Ã µÃ Ã ½Ã ¯Ã Ã µÃ  Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã µÃ Ã Ã ¬Ã ³Ã Ã ½Ã ¿ Ã ±Ã Ã ¹Ã ¸ . 4 ' .  Ã ºÃ ±Ã ¸Ã µ Ã Ã ÃÃ ¹ Ã Ã ­Ã Ã µÃ ¹ :  Ã Ã Ã ·Ã ½ Ã ±Ã Ã Ã ® Ã ºÃ ±Ã ¹ Ã Ã Ã ¿ Ã Ã ­Ã »Ã ¿Ã  , Ã µÃ ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã · Ã Ã Ã Ã ±Ã ³Ã ¯Ã ´Ã ± (3)'  Ã ¼Ã ¿Ã »Ã Ã ²Ã ´Ã ±Ã Ã Ã ¬Ã »Ã ¹Ã Ã · Ã ±Ã Ã ¹Ã ¸ . . . . (3). (1 ) Ã  Ã ½Ã ± Ã Ã ­ Ã Ã ± Ã Ã µ Ã µÃ ¬ Ã ½ Ã Ã Ã  Ã ºÃ µ Ã ¹Ã Ã ± Ã ¹Ã Ã µÃ  Ã ¯Ã ± Ã Ã ¹ Ã ¸Ã ¼ Ã ¿Ã  Ã Ã µÃ ¼Ã ±Ã Ã ¯Ã Ã ½, Ã ¼Ã ­Ã Ã Ã Ã ½, Ã Ã µ Ã Ã  Ã ±Ã ³ Ã  Ã ½Ã ¹ Ã ºÃ  Ã ½ Ã ¼Ã ­ Ã Ã  Ã  Ã ½ Ã · Ã ºÃ ¹Ã »Ã Ã ½. (2 ) Ã £ Ã Ã ¿ Ã ½Ã  Ã ¼Ã ¹ Ã Ã ¼ Ã ± Ã Ã · Ã  Ã Ã Ã ¼Ã ² Ã ¬Ã  Ã µÃ  Ã  ÃÃ Ã »Ã ®Ã Ã µÃ  Ã  . (3 ) Ã  Ã ± Ã ´Ã ¹ Ã ±Ã ³ Ã Ã ± Ã  Ã µÃ ¯ Ã · Ã Ã µÃ  Ã ¹Ã Ã  Ã ® Ã ­Ã ½Ã ´Ã µÃ ¹Ã ¾Ã ·. 12 Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · , Ã Ã Ã Ã ±) Ã Ã ½ Ã Ã Ã ¹Ã  (Ã ¥ÃÃ ¿Ã ³Ã Ã ±Ã Ã ®) (Ã £Ã Ã Ã ±Ã ³Ã ¯Ã ´Ã ±) class="page"> 1 Exporter (Name, full address, country) 2 Number 00000 3 Consignee (Name, full address, country) CERTIFICATE RELATING TO SILK OR COTTON HANDLOOM PRODUCTS issued with a view to obtaining the benefit of the preferential tariff regime in the European Economic Community 4 Country ^)f manufacture 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Quantity ( 1 ) 10 FOB value (2) 1 1 CERTIFICATION BY THE COMPETENT AUTHORITY I , the undersigned, certify that :  the consignment described above contains only handloom textile products of the cottage industry of the country shown in box No 4,  to each piece is attached :  at the beginning and end , an approved stamp (3).  a seal No (3). 1 ) S ta te w h e th e r in piece s , metr es , sq u a re m e tr e s o r Kilogra ms . 2 )T h e c u rr e n c y o f th e co n tr a ct o f sale. 3 ) D el et e a s appropri ate . VI competent autnority (Name , tun address, country) At on ... (Seal)(Signature) class="page"> 1 Exportateur (Nom, adresse complÃ ¨te, pays) 2 NumÃ ©ro 00000 3 Destinataire (Nom, adresse complÃ ¨te, pays) CERTIFICAT CONCERNANT LES PRODUITS DE SOIE OU DE COTON, TISSÃ S SUR MÃ TIERS A MAIN dÃ ©livrÃ © en vue de l'obtention du bÃ ©nÃ ©fice du rÃ ©gime tarifaire prÃ ©fÃ ©rentiel dans la CommunautÃ © Ã ©conomique europÃ ©enne 5 Pays de destination4 Pays de fabrication 6 Lieu et date d'embarquement  moyen de transport 7 DonnÃ ©es supplÃ ©mentaires 8 Marques et numÃ ©ros  nombre et nature des colis  DÃ SIGNATION DÃ TAILLÃ E DES MARCHANDISES 9 QuantitÃ © ( 1 ) i u valeur fob (2) 11 VISA DE L'AUTORITÃ  COMPÃ TENTE Je soussignÃ ©, certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement des produits textiles fabriquÃ ©s sur mÃ ©tiers Ã main par l'artisanat rural du pays indiquÃ © dans la case n ° 4 ;  chaque piÃ ¨ce est munie au dÃ ©but et Ã la fin , d'un cachet agrÃ ©Ã © (3) d'un plomb n0 (3). (1 ) In di qu er s' il s' ag it d 'u n n o m b re d e piÃ ¨ces, d e mÃ ¨tr es , d e m 2 o u d e kilogramm es . (2 ) D an s la m o n n a ie d u co n tr a t d e vente. (3 ) B iff e r la m e n tio n inutile. 12 AutoritÃ © compÃ ©tente (Nom, adresse complÃ ¨te, pays) Ã , le ... (Signature) (Sceau) class="page"> 2 Numero 000001 Esportatore (nome, indirizzo completo, paese) 3 Destinatario (nome, indirizzo completo, paese) CERTIFICATO RELATIVO Al PRODOTTI DI SETA O DI COTONE LAVORATI SU TELAI A MANO rilasciato per ottenere il beneficio del regime tariffario preferenziale nella ComunitÃ economica europea 4 Paese di fabbricazione 5 Paese di destinazione 7 Dati supplementari6 Luogo e data d'imbarco  Mezzo di trasporto 8 Marche e numeri  Numero e natura dei colli  DESIGNAZIONE DETTAGLIATA DELLE MERCI 9 QuantitÃ ( 1 ) 1 0 Valore fob (2) 11 VISTO DELL'AUTORITÃ COMPETENTE Il sottoscritto certifica che :  la partita descritta sopra contiene esclusivamente prodotti tessili fabbricati su telai a mano dall'artigianato rurale del paese indicato nella casella n . 4 ;  ogni pezza Ã ¨ munita :  all'inizio e alla fine , di un marchio riconosciuto dalle autoritÃ (3).  di un sigillo di piombo n (3). (1 ) In d ic a re s e si tr a tt a d i u n n u m e ro d i pezz e , d i met ri , d i m 2 o d i chilogram mi . (2 ) N e lla m o n e ta de l co n tr a tt o d i vendit a . (3 ) C a n ce lla re la m en zi on e inutile. 12 AutoritÃ competente (nome, indirizzo completo, paese) A il .. (Firma) (Sigillo) class="page"> 1 Exporteur (naam, volledig adrÃ ©s, land). 2 Nummer 00000 3 Geadresseerde (naam, volledig adres, land) CERTIFICAAT BETREFFENDE OP HANDWEEFGETOUWEN VER ­ VAARDIGDE PRODUKTEN VAN ZUDE OF KATOEN afgeleverd met het oog op het bekomen van de voordelen van het regime der tariefpreferenties in de Europese Economische Gemeenschap 4 Land van vervaardiging 5 Land van bestemming 6 Plaats en datum van inscheping  vervoermiddel 7 Bijkomende gegevens 8 Merken en nummers  aantal en soort der colli  NAUWKEURIGE OMSCHRIJVING VAN DE GOEDEREN 9 Hoeveel ­ heid 0 ) 1 0 fob ­ waarde (2) 1 1 VISUM VAN DE BEVOEGDE AUTORITEIT: Ik, ondergetekende, verklaar dat de hierboven omschreven zending uitsluitend produkten bevat welke in de huis ­ industrie op handweefgetouwen zijn vervaardigd in het land aangeduid in vak nr. 4.  leder stuk is voorzien aan het begin en aan het einde, van een erkend stempel (3) van een loodje nr . (3) (1 ) A a n ta l a a n te d u id e n in stukken, mete rs , vi e rk a n te m e te rs o f kilogramm en . (2 ) D e m u n t v a n h e t verkoopco ntract . (3 ) O nn od ig e schrappe n . 1 2 Bevoegde autoriteit (naam, volledig adres, land) Te ., de (Handtekening) (Stempel) class="page"> 1 Exportador (Nome, endereÃ §o, completo, paÃ ­s) 2 NÃ ºmero 00000 3 DestinatÃ ¡rio (Nome, endereÃ §o completo, paÃ ­s) CERTIFICADO RELATIVO ÃOS PRODUTOS DE SEDA OU DE ALGODÃ O, TECIDOS EM TEARES MANUAIS emitido tendo em vista a obtenÃ §Ã £o do benefÃ ­cio do regime pautal preferencial na Comunidade EconÃ ³mica Europeia 4 PaÃ ­s de fabrico 5 PaÃ ­s de destino 6 Lugar e data de embarque - meio de transporte 7 Dados suplementares 9 Quantidade O 10 Valor FOB (2) 8 Marcas e nÃ ºmeros - nÃ ºmeros e natureza dos volumes - DESIGNAÃ Ã O PORMENORIZADA DAS MERCADORIAS 1 1 VISTO DA AUTORIDADE COMPETENJE Eu , abaixo assinado, certifico que a encomenda acima descrita contÃ ©m exclusivamente produtos tÃ ªxteis fabricados em teares manuais pelo artesanato rural do paÃ ­s indicado na casa n ? 4;  todas as peÃ §as sÃ £o acompanhadas no inÃ ­cio e no fim, de um selo autorizado (*)de um chumbo n ? (3) (] ) In d ic a r s e s e tr a ta d e u m n Ã º m e ro d e peÃ §as, d e metr os , d e m 2 o u d e quilogram as . (2 ) N a m o e d a d o c o n tr a to d e venda. (3) R is ca r a m en Ã §Ã £ o inÃ ºtil. 12 Autoridade competente (Nome, endereÃ §o completo, paÃ ­s) (Assinatura) (Selo) class="page"> 13 . 12 . 86 Official Journal of the European Communities No L 353 / 43 ANEXO II  BILAGII ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEXII  ANNEXE II  ALLEGA TO II  BIJLAGEII ANEXO II PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente , Bevoegde autoriteit Autoridade competente India Indien Indien ÃÃ ½Ã ´Ã ¯Ã ± India Inde India India India Textile Committee " ( para los tejidos de seda ) eller ( for stoffer af silke ) oder ( fÃ ¼r Gewebe aus Seide ) Ã ® (Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±Ã ¾Ã Ã Ã ¬ Ã Ã Ã ¬Ã Ã ¼Ã ±Ã Ã ±) or ( for silk fabrics ) ou (pour les , tissus de soie ) o (per i tessuti di seta ) of (voor weefsels van zijde ) _ ( para os tecidos de seda ) Central Silk Board PakistÃ ¡n Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Pakistan Pakistan Pakistan Pakistan PaquistÃ £o Export Promotion Bureau Tailandia Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Thailand ThaÃ ¯lande Tailandia Thailand Tailandia Department of Foreign Trade Bangladesh Bangladesh Bangladesch Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Bangladesh Bangladesh Bangladesh Bangladesh Export Promotion Bureau Laos Laos Laos Ã Ã ¬Ã ¿Ã  Laos Laos Laos Laos Laos Service national de l'artisanat et de l'industrie Sri Lanka Sri Lanka Sri Lanka Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± Sri Lanka Sri Lanka Sri Lanka Sri Lanka Sri Lanka Department of Commerce No L 353 /44 Official Journal of the European Communities 13 . 12 . 86 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente El Salvador El Salvador El Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador El Salvador El Salvador El Salvador El Salvador DirecciÃ ³n de comercio internacional Honduras Honduras Honduras Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras Honduras Honduras Honduras Honduras DirecciÃ ³n general de comercio exterior Indonesia Indonesien Indonesien ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± Indonesia IndonÃ ©sie Indonesia IndonesiÃ « IndonÃ ©sia Ministerio de Comercio y de Cooperativas Ministeriet for handel og kooperativer Ministerium fÃ ¼r Handel und Genossenschaften Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã £Ã Ã ½Ã µÃ Ã ³Ã ±Ã Ã ¹Ã Ã ¼Ã Ã ½ Department of Trade and Cooperatives MinistÃ ¨re du commerce et des coopÃ ©ratives Ministero del commercio e delle cooperative Ministerie van Handel en CoÃ ¶peratieven MinistÃ ©rio do ComÃ ©rcio e das Cooperativas Guatemala Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± Guatemala Guatemala Guatemala Guatemala Guatemala DirecciÃ ³n de comercio interior y exterior Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina Argentine Argentina ArgentiniÃ « Argentina SecretarÃ ­a de Estado y comercio y negociaciones econÃ ³micas inter ­ nacionales